DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the claimed features must be shown or the feature(s) canceled from the claim(s).  There are no Figures provided in the Application as such none of the features are shown.  Particularly unclear due to the lack of drawings is how a valve is associated with the reading device to open and close the package.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “At” in line3 should not be capitalized.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the packaging comprise a” requires grammar correction.  Appropriate correction is required.
Claims 13 and 18 are objected to because of the following informalities:  the claims recite “the second identification system” there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “forms a beads of” requires grammar correction.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 has an opened ended parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14 and 19 recite the reading device is associated with a valve to open and close the package.  It is not clear how a valve is associated with the reading device, there are no figures shown or further description provided.  It is not clear if these two components are somehow physically connected or simply associated with each other because they are provided together.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the carrier sheet has no stops.  It is not clear what is meant by “no stops” the sheet necessarily has a boundary which would form a stop around the edge of the sheet.  Claims 14 and 19 recite the reading device is associated with a valve to open and close the package.  It is not clear how a valve is associated with the reading device, there are no figures shown or further description provided.  It is not clear if these two components are somehow physically connected or simply associated with each other because they are provided together or something else.  As such the term “association” is indefinite.  Claims 14 and 19 also recite “a nozzle” however claim 1 recites an outlet port.  It is not clear how the outlet port and nozzle are related to each other, particularly as there are no drawings.  For purposes of examination the outlet port is taken as the opening in the nozzle.  Claim 15 recites “a cover sheet,” claim 1 already recites cover sheet and it is unclear if this is the same or an additional cover sheet.  For purposes of examination it is taken as the same cover sheet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilli et al. (WO 2015/140454 A1, US 2016/0375224 A1 used as translation) in view of Nilson et al. (US 2013/0165863 A1) and Demers et al. (US 2016/0346056 A1).
With regard to claims 1-3, 16, 17, Gilli et al. teach a kit for protecting a skin surface of a patient comprising: At least one cover sheet, which is thin and flexible, and is intended to be applied on this skin surface (Fig. 1 member 2, [0056], [0058], [0060]); and at least one packaging containing an adhesive substance and having an outlet port allowing the setting up of a bead of this adhesive substance which locally connects the skin of the patient and the cover sheet (Fig. 1 member 4, abstract).  Gilli et al. do not disclose a first identification system and a reading device.  However, Nilson et al. teach using a barcode, QR code, or RFID identifier in a catheter retention device to provide identifying indicia to a patient or clinician, in particular as to when the device was placed on the patient ([0090]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a barcode, QR code, or RFID identifier in the cover sheet of Gilli et al. as Nilson et al. teach this is beneficial for providing identifying indicia to the user.  Further, Demers et al. teach providing a treatment kit in which products in the kit have an electronic indicia and also providing in the kit a reading device so the user may check the indicia ([0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a reading device in the kit of Gilli et al. as combined with Nilson et al. as this would allow the user to successfully read the electronic indicator.
With regard to claim 9, see [0065].
With regard to claim 10, Nilson et al. further teach that multiple components may be coded to provide identifying indicia and information as to device use ([0090], 14 and 18 may both be coded).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second indicia in Gilli et al. to provide additional instructional or patient/device information as taught by Nilson et al.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second reading device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claim 11, as combined with Demers et al., Demers et al. do not disclose specific details of the reading device that it would include a display.  However, the purpose of the identifier as provided by Nilson et al. is to notify the user of information.  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a display in Gilli et al. as combined with Nilson et al. and Demers et al. as this would be needed to indicate the information to the user.
With regard to claim 15, see Fig. 1 member 3 ([0062]).

Claims 4-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilli et al. (WO 2015/140454 A1, US 2016/0375224 A1 used as translation), Nilson et al. (US 2013/0165863 A1), and Demers et al. (US 2016/0346056 A1) as applied to claims 1 and 2 above, and further in view of Gentelet et al. (US 2014/0353383 A1).
With regard to claims 4 and 20, Gilli et al. teach a device substantially as claimed.  Gilli et al. teach the sheet can be transparent.  Gilli et al. as combined with Nilson et al. do not explicitly disclose the identification system is between two layers of materials.  However, Gentelet et al. teach construction of a sheet with and RFID tag in which the RFID structure is sandwiched between layers for protection ([0017], [0061], [0062], [0065], Fig. 1 RFID components between 110 and 112 as well as additional protective layers).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RFID tag into the cover sheet of Gilli et al. as constructed in Gentelet et al. as this provides a more robust tag which remains protected.  
 With regard to claim 5, see Fig. 1, the sheet is flat and would curve to conform to the patient.
With regard to claim 6, see [0058].
With regard to claim 7, Gilli et al. and Gentelet et al. do not specifically disclose the size of the sheet relative to the size of the RFID tag.  However, as cited above Gentelet et al. teach the purpose of the layers is to protect the tag.  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sheet be 1.5 to 10 times the size of the tag as one of ordinary skill would be able to sufficiently cover the tag as taught by Gentelet et al. for protection and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
With regard to claim 8, the sheet is continuous to its borders (Fig. 1).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilli et al. (WO 2015/140454 A1, US 2016/0375224 A1 used as translation), Nilson et al. (US 2013/0165863 A1), and Demers et al. (US 2016/0346056 A1) as applied to claim 1 above, and further in view of Fago (US 2008/0033368 A1).
With regard to claim 12, Gilli et al., Nilson et al., and Demers et al. teach a device substantially as claimed.  Nilson et al. teach it would be beneficial for the indicia to convey information as to when the device was applied, however, the reader of Demers et al. does not explicitly disclose it is also a writable device to alter the tags.  However, Fago teaches using RFID tags for medical devices and that the tags may be read and written using one device to allow the information on the tag to be updated ([0024], [0027], [0028]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of the reading device of Demers et al. as applied to Gilli et al. to also be able to alter the tag data as Fago teaches this is beneficial to allow information to be updated.
With regard to claim 13, as cited above Nilson et al. teach the information to include the date of application ([0090]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilli et al. (WO 2015/140454 A1, US 2016/0375224 A1 used as translation), Nilson et al. (US 2013/0165863 A1), Demers et al. (US 2016/0346056 A1), and Fago (US 2008/0033368 A1) as applied to claim 12 above, and further in view of Mueller et al. (US 2011/0066118 A1).
With regard to claim 18, as cited above Nilson et al. teach the information to include the date of application and other information regarding use may be provided but the deadline to remove the sheet is not specifically disclosed ([0090]).  However, Mueller et al. discloses providing information on an infusion patch which indicates the expiry date so the user knows when to remove disposable materials (abstract, [0016]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also incorporate information as to when the cover should be removed as Mueller et al. teach it is beneficial to provide expiry information for disposable items.


Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilli et al. (WO 2015/140454 A1, US 2016/0375224 A1 used as translation), Nilson et al. (US 2013/0165863 A1), and Demers et al. (US 2016/0346056 A1) as applied to claim 1 above, and further in view of Yang (US 4,456,150).
With regard to claims 14 and 19, Gilli et al. teach and adhesive package with a nozzle for dispensing beads (abstract) and as combined with Demers et al. teach a reading device but do not disclose an association means comprising a valve to open and close the nozzle.  However, Yang teaches and adhesive tube which has a valve for opening and closing the package to provide the adhesive in a sealed package prior to use a decrease mess upon opening (Col. 1 lines 20-53, Fig. 2 components 2 and 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve to open and close the adhesive package in Gilli et al. as in Yang as Yang teaches this is beneficial for sealing the container and reducing mess.  This would yield the same predictable result and is taken to be associated with the reading device as it is provided as part of the same kit.  The user can control the pressure to provide uniform beads through the opening.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783